 1
                                      UNITED STATES DISTRICT COURT
 2                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3                                       SAN FRANCISCO DIVISION

 4
     SECURITIES AND EXCHANGE COMMISSION,                               Case No.: CV-07-6423-MMC
 5
                   Plaintiff,
                                                                       ORDER GRANING PLAINTIFF’S
 6       v.
                                                                       EX PARTE MOTION FOR
 7                                                                     ADMINISTRATIVE RELIEFT TO
     ROBERT OLINS,
                                                                       PAY FEES AND EXPENSES OF TAX
     SPATIALIGHT, INC., and
 8                                                                     ADMINISTRATOR
     ARGYLE CAPITAL MANAGEMENT CORP.
 9
                   Defendants.
10

11

12                     [PROPOSED] ORDER APPROVING ADMINISTRATIVE RELIEF
13            Plaintiff Securities and Exchange Commission (“SEC” or “Commission”) has filed an ex parte
14   motion with the court to pay the Tax Administrator’s fees and expenses for the preparation and filing
15   of tax returns for tax year 2018 and related general consulting services performed on behalf of the
16   Distribution Fund. The Court, having reviewed the Securities and Exchange Commission’s Ex Parte
                                       the Declaration of Nichola L. Timmons in support thereof (the "Timmons Declaration"),
17   Motion for Administrative Relief to Pay Fees and Taxes of Tax Administrator, and for good cause
                                                                                 ^
18   shown,
19            IT IS HEREBY ORDERED:
20            1.        The Clerk of Court shall issue a check on CRIS account number 07-cv-6423 under the
21   case name designation “SEC v. Robert Olins, et al.,” for the amount of $1,726.60 payable to
22   “Damasco & Associates,”1 for the payment of fees and expenses, as provided in the Declaration of
                                                         to the Timmons Declaration
23   Jude P. Damasco in Support of Fee Request attached as Exhibit A. The check shall contain the
                                                                   ^
24   notation “SEC v. Robert Olins, et al., 07-cv-6423, Inv. 513453”.
25

26

27                                                                                                 According to the SEC, other
     1
      As of October 1, 2016, Damasco & Associates LLP, became a part of Miller Kaplan Arase LLP. Other than a name
                                                                                                     ^
28   change, their engagement with the SEC and their ability to carry out their appointment as Tax Administrator for this case
     has not changed.
                                                            1
     [Proposed] Order Approving Administrative Relief -1-
     (Case No. 07-CV-6423-MMC)
 1           2.       The Clerk shall send the check by overnight mail to:

 2                            Miller Kaplan Arase LLP
                              4123 Lankershim Boulevard
 3
                              North Hollywood, CA 91602
 4                            Phone: 650-726-4100

 5   The Plaintiff’s counsel shall provide the Court Registry with the necessary overnight shipping

 6   information and the SEC’s billing number.

 7

 8           October
     Dated: ____     10, 2019
                ______________

 9
                                                       ________________________________
                                                        _____
                                                           _ __
                                                           __ ___________________________
                                                                                       __
10                                                     UNITED
                                                       UNITE            DISTRICT
                                                           T D STATES DIS  STRICT JUDGE
                                                                                  JUDG
                                                                                    DGEE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            2
     [Proposed] Order Approving Administrative Relief -2-
     (Case No. 07-CV-6423-MMC)
